1
2                                                JS-6
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11
     EDGAR GOMEZ RAMIREZ,                               Case No. 2:17‐cv‐08201‐SVW (SHK)
12
                                   Petitioner,
13
                              v.                        JUDGMENT
14
15   THE PEOPLE OF THE STATE OF
     CALIFORNIA,
16
                                   Respondent.
17
18
19         Pursuant to the Order Presented By The United States Magistrate Judge,
20   IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
21
22   Dated:   July 15, 2019
23
                                                   HONORABLE STEPHEN V. WILSON
24                                                 United States District Judge
25
26
27
28
